Citation Nr: 1313252	
Decision Date: 04/22/13    Archive Date: 05/03/13

DOCKET NO.  09-28 856	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Whether new and material evidence has been submitted sufficient to reopen a claim seeking entitlement to service connection for a stomach disorder.

2.  Whether new and material evidence has been submitted sufficient to reopen a claim seeking entitlement to service connection for umbilical hernia.

3.  Entitlement to service connection for bilateral foot disorders.

4.  Entitlement to service connection for sleep apnea, also claimed secondary to service-connected posttraumatic stress disorder.

5.  Entitlement to service connection for a left shoulder condition.

6.  Entitlement to service connection for asthma.

7.  Entitlement to service connection for chronic obstructive pulmonary disorder.

8.  Entitlement to service connection for major depressive disorder.

9.  Entitlement to a rating greater than 40 percent for prostatitis with epididymitis.

10.  Entitlement to a separate, compensable rating for epididymitis.

11.  Entitlement to a compensable rating for a left shoulder scar.

12.  Entitlement to a compensable rating for tinea pedis.

13.  Entitlement to a rating in excess of 30 percent for posttraumatic stress disorder prior to December 7, 2010.

14.  Entitlement to a rating in excess of 70 percent for posttraumatic stress disorder, beginning December 7, 2010.

15.  Entitlement to an effective date earlier than December 7, 2010 for the grant of a total disability rating based on individual unemployability, to include extraschedular consideration.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. M. Marcus, Counsel


INTRODUCTION

The Veteran served on active duty from May 1985 to May 1989.  This matter is before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  

The issue of entitlement to an effective date earlier than December 7, 2010 for the grant of TDIU, to include extraschedular consideration is remanded to the RO via the Appeals Management Center in Washington, DC.  


FINDINGS OF FACT

1.  In March 2011, prior to the promulgation of a decision in the appeal, the Veteran indicated his appeal was "satisfied" as to the prostatitis, epididymitis, asthma, chronic obstructive pulmonary disorder, major depressive disorder, and posttraumatic stress disorder claims.

2.  In December 2012, prior to the promulgation of a decision in the appeal, the Veteran indicated he wished to withdraw all issues on appeal except "an earlier effective date for entitlement to individual unemployability." 

3.  Prior to December 7, 2010, the Veteran did not meet the minimum percentage requirements for a total disability rating based on individual unemployability (TDIU).

4.  Prior to December 7, 2010, the Veteran is eligible for extraschedular consideration for TDIU. 

CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a Substantive Appeal have been met with regard to the claims of whether new and material evidence had been submitted sufficient to reopen the issue of entitlement to service connection for a stomach disorder; whether new and material evidence has been submitted sufficient to reopen the issue of entitlement to service connection for umbilical hernia; entitlement to service connection for bilateral foot disorders; entitlement to service connection for sleep apnea, also claimed secondary to service-connected posttraumatic stress disorder; entitlement to service connection for a left shoulder condition; entitlement to service connection for asthma; entitlement to service connection for chronic obstructive pulmonary disorder; entitlement to service connection for major depressive disorder; entitlement to a rating greater than 40 percent for prostatitis with epididymitis; entitlement to a separate, compensable rating for epididymitis; entitlement to a compensable rating for a left shoulder scar; entitlement to a compensable rating for tinea pedis; and entitlement to in excess of 30 percent for posttraumatic stress disorder prior to December 7, 2010; and entitlement to a rating on excess of 70 percent for posttraumatic stress disorder beginning December 7, 2010.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2012).

2.  The criteria for an effective date prior to December 7, 2010 for the grant of TDIU pursuant to 38 C.F.R. § 4.16(a) are not met.  38 U.S.C.A. §§ 1155, 5110 (West 2002); 38 C.F.R. §§ 3.155(a), 3.157, 3.400, 4.16(a) (2011).

3.  Prior to December 7, 2010, the Veteran is eligible for referral of extraschedular consideration for TDIU.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.16(b) (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Withdrawn Claims

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A Substantive Appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202.  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  The Veteran sent correspondence to VA in March 2011 and December 2012 indicating he wished to withdraw all issues on appeal except for "an earlier effective date for entitlement to individual unemployability."  Accordingly, the Board does not have jurisdiction to review the claims of whether new and material evidence had been submitted sufficient to reopen the issue of entitlement to service connection for a stomach disorder; whether new and material evidence has been submitted sufficient to reopen the issue of entitlement to service connection for umbilical hernia; entitlement to service connection for bilateral foot disorders; entitlement to service connection for sleep apnea, also claimed secondary to service-connected posttraumatic stress disorder; entitlement to service connection for a left shoulder condition; entitlement to service connection for asthma; entitlement to service connection for chronic obstructive pulmonary disorder; entitlement to service connection for major depressive disorder; entitlement to a rating greater than 40 percent for prostatitis with epididymitis; entitlement to a separate, compensable rating for epididymitis; entitlement to a compensable rating for a left shoulder scar; entitlement to a compensable rating for tinea pedis; and entitlement to in excess of 30 percent for posttraumatic stress disorder prior to December 7, 2010; and entitlement to a rating on excess of 70 percent for posttraumatic stress disorder beginning December 7, 2010.  Therefore, these claims are dismissed.

VA's Duty to Assist and Notify

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2012).
 
The Veteran's claim for an effective date prior to December 2010, for TDIU is a "downstream" element of the RO's grant of TDIU in the currently appealed rating decision.  For such a downstream issue, notice is not required in cases where such notice was afforded for the originating issue of entitlement to a TDIU.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; see also VAOPGCPREC 8-03, 69 Fed. Reg. 25180 (2004).  Once service connection is granted, the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  In any case, the notice requirements were met in this case by a pre-adjudication letter sent to the Veteran in December 2009.  That letter advised the Veteran of the information necessary to substantiate his claim, and of his and VA's respective obligations for obtaining specified different types of evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002); 38 C.F.R. § 3.159(b); see also Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

VA's duty to assist has been satisfied.  The Veteran's service treatment records and VA medical records are in the file.  Private medical records identified by the Veteran have been obtained, to the extent possible.  The Veteran has at no time referenced outstanding records that he wanted VA to obtain or that he felt were relevant to the claim.  The Veteran has received numerous examinations with regard to his service-connected disabilities.  The question of the appropriate effective date of a grant of TDIU is when it is factually ascertainable when the Veteran became unable to retain or maintain employment due to his service-connected disorders, or when the Veteran first filed a claim for TDIU, and is answered by the Board based on the evidence in a Veteran's VA claims folder.  See Quarles v. Derwinski, 3 Vet. App. 129 (1992).  Thus, the Board finds that VA has satisfied the duty to assist the Veteran and the Board may proceed to consider the merits of the claim.

Effective Date Prior to December 7, 2010

The Veteran contends that he is entitled to an effective date prior to December 7, 2010 for the grant of a TDIU.  He mainly seeks an effective date of December 10, 2009, the date of his claim.  Alternatively, he indicates he has not worked since 1996 due mainly to his service-connected posttraumatic stress disorder.  

The Veteran has been in receipt of Social Security Administration (SSA) disability benefits since 1996.  According to those records, his unemployability in 1996 stemmed from a post-service accident to his hip.

The Veteran testified before the Board in 2012 that although the hip injury was the immediate reason for his unemployment, he believes the accident occurred as a result of drinking alcohol as a form of "self-medicating" the symptoms of his service-connected posttraumatic stress disorder.  He believes his posttraumatic stress disorder symptoms are the principle reason for his unemployability.

A Veteran may be awarded a TDIU rating upon a showing that he is unable to secure or follow a substantially gainful occupation due solely to impairment resulting from his service-connected disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16 (2012).  A total disability rating may be assigned where the schedular rating is less than total when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service- connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, or if there are two or more disabilities, there shall be at least one ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16(a). 

Here, TDIU was granted effective December 7, 2010, the date on which the schedular rating criteria were met.  On December 7, 2010, an increased rating of 70 percent for posttraumatic stress disorder was granted, resulting in a combined total rating of 80 percent.  38 C.F.R. § 4.16(a).  Prior to that date, his service-connected disorders were posttraumatic stress disorder, assigned a 30 percent rating; a 40 percent rating for prostatitis; and noncompensable ratings for scars of the left shoulder, epididymitis, and tinea pedis.  The combined rating for his service-connected disorders was 60 percent, prior to December 7, 2010.

A claim for a TDIU is a claim for an increased rating.  See Hurd v. West, 13 Vet. App. 449 (2000) (holding that a claim for TDIU is a claim for increased compensation and the effective date rules for increased compensation apply to a TDIU claim); see also Norris v. West, 12 Vet. App. 413 (1999).  Thus, the effective date of TDIU is determined in accordance with the laws and regulations governing effective dates of increased ratings.  See Dalton v. Nicholson, 21 Vet. App. 23, 32-34 (2007).

As indicated above, prior to December 7, 2010, the schedular criteria for TDIU was not met.  The Veteran, moreover, has withdrawn all pending increased rating claims and, therefore, further consideration of increased ratings for his service-connected disabilities is no longer properly before the Board.  Thus, the preponderance of the evidence is against the claim.

Eligibility for Referral For Extraschedular Consideration Prior to December 7, 2010

As indicated above, the Veteran indicates he has been unemployable since 1996, which he attributes mainly to his service-connected posttraumatic stress disorder.  If the required percentage requirements are not met, but the Veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disorders, the Director of VA Compensation and Pension Service (C&P) should consider whether TDIU may be awarded on an extraschedular basis.  38 C.F.R. § 4.16(b).  The Board may not award TDIU on this basis in the first instance.   

Where there is plausible evidence that a claimant is unable to secure and follow a substantially gainful occupation and where there is not any affirmative evidence to the contrary, the claimant's case is eligible for consideration under 38 C.F.R. § 4.16(b) by referral to the Director of VA C&P.  Bowling v. Principi, 15 Vet. App. 1, 10 (2001).  
 
Here, there is plausible evidence that prior to December 7, 2010 the Veteran was unable to secure and follow a substantially gainful occupation due to service-connected disabilities.  The Veteran was afforded a VA examination in January 2008 for posttraumatic stress disorder where the examiner found significant difficulties interfering with his work relationships.  He was also afforded a VA examination on September 4, 2009 where the examiner diagnosed epididymitis and prostatitis.  With regard to occupational effect, the examiner concluded the Veteran was "unable to work due to pain and having to urinate every 30 minutes."  Shortly thereafter, the Veteran submitted a TDIU claim on December 7, 2010, with a private statement attached dated in November 2009, indicating that the Veteran was unemployable due to his service-connected epididymitis.  

In light of the above evidence, the Board concludes the claim of entitlement to an effective date prior to December 7, 2010 for the grant of TDIU must be referred to the Director of VA C&P for extraschedular consideration.  38 C.F.R. § 4.16(b).


ORDER

The appeal as to whether new and material evidence has been submitted to reopen the issue of entitlement to service connection for a stomach disorder is dismissed.

The appeal as to whether new and material evidence has been submitted to reopen the issue of entitlement to service connection for an umbilical hernia is dismissed.

The appeal for entitlement to service connection for bilateral foot disorders is dismissed. 

The appeal for entitlement to service connection for sleep apnea, also claimed secondary to service-connected posttraumatic stress disorder, is dismissed.

The appeal for entitlement to service connection for a left shoulder disorder is dismissed. 

The appeal for entitlement to service connection for asthma is dismissed.

The appeal for entitlement to service connection for chronic obstructive pulmonary disorder is dismissed.

The appeal for entitlement to service connection for major depressive disorder is dismissed.

The appeal for entitlement to a rating in excess of 40 percent for prostatitis, with epididymitis, is dismissed.

The appeal for entitlement to a separate, compensable rating for epididymitis is dismissed.

The appeal for entitlement to a compensable rating for a left shoulder scar is dismissed.

The appeal for entitlement to a compensable rating for tinea pedis is dismissed.

The appeal for entitlement to a rating in excess of 30 percent for posttraumatic stress disorder prior to December 7, 2010, is dismissed.

The appeal for entitlement to a rating in excess of 70 percent for posttraumatic stress disorder beginning December 7, 2010, is dismissed.

Entitlement to an effective date earlier than December 7, 2010 for the grant of TDIU pursuant to 38 C.F.R. § 4.16(a) is denied.

Prior to December 7, 2010, the claim of TDIU is eligible for consideration on an extraschedular basis pursuant to 38 C.F.R. § 4.16(b).


REMAND

As discussed above, prior to December 7, 2010 the Veteran does not meet the schedular criteria for TDIU pursuant to 38 C.F.R. § 4.16(a).  He contends that he cannot work due to his service-connected disabilities, mainly his PTSD.  Where the Veteran does not meet the percentage requirements for TDIU, but there is evidence of unemployability, the Board is required to remand the claim for consideration by the Director of C&P.  Bowling v. Principi, 15 Vet. App. 1 (2001).  

Accordingly, the case is remanded for the following action:

1.  The Veteran must be informed of the requirements for TDIU on an extraschedular basis pursuant to 38 C.F.R. § 4.16(b).  Thereafter, the Veteran must be provided an opportunity to supplement the record as desired.  Any additional development must be undertaken as necessary.

2.  The issue of entitlement to TDIU prior to December 7, 2010 must be referred to the Director of VA C&P for extraschedular consideration pursuant to 38 C.F.R. § 4.16(b).  The claims file and all records on Virtual VA must be made available to the Director of VA C&P.

3.  Thereafter, if the issue of entitlement to an effective date prior to December 7, 2010 for the grant of TDIU pursuant to 38 C.F.R. § 4.16(b) remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After they have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.  

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



______________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


